Citation Nr: 1216763	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  09-40 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran had active service from January 29, 2008, to April 14, 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2008.  The appeal was previously remanded in May 2011 and November 2011.


FINDINGS OF FACT

1.  A right knee disability, diagnosed in service as osteoarthritis and anterior cruciate ligament tear, clearly and unmistakably existed prior to service.

2.  The Veteran's pre-existing right knee osteoarthritis and anterior cruciate ligament tear clearly and unmistakably did not increase in severity in service beyond natural progress.


CONCLUSIONS OF LAW

1.  The Veteran's pre-existing right knee osteoarthritis and anterior cruciate ligament tear both clearly and unmistakably preexisted service and were not aggravated therein.  The presumption of soundness at entry is rebutted.  38 U.S.C.A. § 1111 (West 2002).

2. A right knee disability was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  He was told that the evidence must show that he had an injury in military service, or a disease that began or was made worse during military service, or there was an event in service that caused an injury or disease.  He was told that there must be a relationship between his current disabilities and any such injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claim.  He was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been obtained.  The record does not contain any pre- or post-service treatment records, because the Veteran did not respond to requests for such records made in connection with the May 2008 notice letter, or in response to specific requests for such records made in letters dated in June 2011 and November 2011, pursuant to Board remand requests.  A VA examination was provided in June 2011, which describes the disability in sufficient detail for the Board to make an informed decision, given the lack of any records other than the service treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the duty to assist "is not always a one-way street" and that, "[i]f a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 (1991), at 193.

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In his May 2008 claim, the Veteran stated that he entered onto active duty on January 29, 2008, after an examination which found him qualified.  He stated that about six years earlier, he had sustained a knee strain, but had no further symptoms or problems up to his recent enlistment.  He further stated that this was discussed at his entrance examination, and he was told he qualified for enlistment.  He contends that the rigor and physical demands of basic training aggravated his knee condition causing further permanent damage, specifically a tear to the anterior cruciate ligament.  

On a report of medical history completed by the Veteran in December 2007, prior to his entrance onto active duty, the Veteran the veteran responded "no" to a question of whether he had now, or had ever had, knee trouble.  Although he responded "yes" to a history of broken bones, in the narrative portion, he identified this as a broken hand.  This history was addressed by the examiner in the December 2007 report.  Examination of the lower extremities was normal at that time.  

Service treatment records show that on March 7, 2008, the Veteran was evaluated from a referral on February 6 for right knee issues, identified as Osgood-Schlatter's disease and osteoarthritis.  The pain was constant and increased with any activity.  He had numbness in the knee that radiated to the foot posteriorly when squatting.  He had a history of a knee sprain in the 6th grade.  His civilian jobs involved warehouse and factory work, and he was always on his feet.  He reported that his knee was always sore, and that he would take ibuprofen, but had never been seen by a doctor.  It was noted that he had sustained a knee injury 6 years earlier, when, in the course of being robbed, he twisted the knee on a curb.  He was seen in an emergency room, and told he had a sprain; he said the had received no other medical care.  He reported some discomfort since with mild swelling and giving way when pivoting.  He had catching but no locking.  

On examination, the right knee lacked 2-3 degrees of terminal extension but was not locked.  Flexion was to 120 degrees.  He had a small effusion.  He had good quadriceps and hamstring function, and negative pinch and apprehension tests.  He had moderate patellofemoral crepitus.  The anterior cruciate ligament (ACL) was without endpoint.  There was a positive pivot shift, and medial and lateral joint line pain with MacMurray's but no locking.  X-rays had been taken on March 6, 2008, due to complaints of right knee pain for one week, with no injury or trauma.  The X-rays disclosed prominent osteoarthritic changes, with no acute fracture or dislocation.  The impression was osteoarthritic changes, which would correlate for history of old trauma.  

Based on the above history and findings, the assessment was chronic osteoarthritis of the right knee, chronic, EPTS [existed prior to service]; and knee sprain, chronic complete right anterior cruciate ligament tear, EPTS.  He was released with training suspended pending an EPTS board.  

According to a report of findings by evaluating physicians, prepared in connection with entrance physical standards board proceedings, and dated March 14, 2008, the Veteran, who was 27-years old, complained of increasing pain in his right knee.  He denied injury in service but had pain and swelling with increased activity that had been getting worse over the past several weeks.  He related that he had been an assault victim during a robbery 6 years earlier, when he had fallen off a curb and twisted his knee.  He was seen in an emergency room and told he had a sprain.  Since that time he had had no further medical evaluation of his knee, but after that he had catching in his knee but no locking.  He had swelling and giving way, especially when turning.  

On examination, the right knee had a small effusion.  He had marked patellofemoral crepitus.  There was a lack of 2-3 degrees of terminal extension but no blocking.  He had good quadriceps and hamstring function.  He had negative pinch and apprehension signs.  The ACL was without endpoint and he had a positive pivot shift.  He had medial and lateral joint line tenderness and pain with McMurray but no locking.  The balance of his ligaments appeared to be intact.  His gait was not antalgic.  X-rays showed severe tricompartmental degenerative changes consistent with prior trauma.  

Because of the chronic nature of the arthritic changes in the torn ligaments in his knee, it could not be expected that the Veteran would be successful in any phase of military training.  The diagnoses were osteoarthritis, right knee, chronic, EPTS, and anterior cruciate ligament, right knee, chronic, EPTS.  It was recommended that he be separated from the military for not meeting entrance standards.  He would be given a profile to suspend training during the remainder of his time in service.  He was counseled that he should follow-up with his doctor for referral to an orthopedic surgeon to discuss long-term options with his knee if he continued to have problems.  

In his May 2008 claim, the Veteran stated that during basic training, he initially was able to meet the physical demands, but with all the marching while carrying a heavy pack, his right knee became painful and swollen.  He was medically evaluated and found to have damage to the joint, and, as a result, was discharged from active duty.  He said that he felt that the rigors of basic training aggravated his knee condition to the extent that further permanent damage occurred. 

The Veteran's mother wrote, in May 2009, that the Veteran had never had a problem with his knee.  

In his substantive appeal dated in September 2009, he said that he had sprained his knee about 7 years earlier, but there was no anterior cruciate ligament tear.  He pointed out that he played basketball with his son and held two long-term jobs before the military, and never missed work or had problems doing physical labor because of his knee.  He thought he was fine until boot camp.  When he could not bear the pain anymore, he went to sick call, and was shocked to learn that he had an ACL tear.  

A VA examination was provided in June 2011.  At that time, the Veteran was wearing a Velcro knee brace, and had just had surgery for ACL repair.  After review of the claims file, the examiner provided an opinion, noting that the entrance examination did not show any knee complaints or abnormality.  In March 2008 he was seen for complaints of right knee pain, and stated that he did not have an injury.  Osgood-Schlatter's disease and osteoarthritis were noted as "reported background."  He reported an injury in the 6th grade and employment that was physical and required a lot of standing.  He said he always had sore knees but never sought treatment.  He twisted his injury in about 2002, and was diagnosed with a strain, with no follow-up.  X-rays in 2008 showed osteoarthritis changes consistent with old trauma.  He denied trauma at the time of the visit.  At 28 years of age when the X-rays was done was very young for arthritic changes without prior disease or injury.  In the examiner's opinion the Veteran's current knee disability was less likely related to or caused by the complaints in service, nor was it likely that the 2 months of service duty without injury to the joint would progress the pre-existing knee condition beyond normal progression.  

A veteran is presumed to be in sound condition when entering into military service except for conditions noted on the entrance examination or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto, and that the disease or injury was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The burden is on VA to rebut the presumption soundness, by clear and unmistakable evidence, both that the disorder at issue pre-existed service, and was not aggravated by service.  See VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In determining whether there is clear and unmistakable evidence that an injury or disease existed prior to service, the Board must consider the history recorded at the time or examination together with all other material evidence, including medical judgments, accepted medical principles, and the veteran's history of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  

The Veteran entered onto active duty on January 29, 2008, and service treatment records reflect that he was first seen for knee complaints on February 6, 2008, eight days later.  He was referred for further evaluation, and X-rays taken on March 7, 2008, disclosed prominent tricompartment osteoarthritis, consistent with prior trauma.  In addition, an evaluation the following day disclosed findings including a positive pivot shift, and medial and lateral joint line pain with MacMurray's, and he was also diagnosed as having a right ACL tear.  

In addition, although he denied any history of knee injury on the entrance examination, and his mother states that he did not have any knee problem prior to service, during the in-service work-up for his knee pain, a history of a right knee sprain 6 years earlier, with soreness since then which he treated with ibuprofen.  In addition, he described catching and swelling of the knee, as well as giving way, especially when turning.  

Based on these findings and history, the military physicians concluded that the Veteran's right knee disability, diagnosed as ACL tear and osteoarthritis, existed prior to service.  The VA examiner in June 2011 concluded that the in-service X-ray findings would have been unusual for an individual of the Veteran's age without prior disease or injury.  In view of these conclusions, as well as the history of pertinent symptoms beginning 8 days after the Veteran's entrance onto active duty, and the history of symptoms since a pre-service injury recorded at that time, the Board finds the Veteran's right knee osteoarthritis and ACL tear clearly and unmistakably existed prior to his entrance onto active duty.  

Accordingly, it must next be determined whether the right knee disability was aggravated in service.  To satisfy this second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).  In this regard, aggravation by service is presumed where there is an increase in disability during service, unless there is a specific finding that the increase is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  

The Veteran contends that his right knee condition was aggravated by service.  He contends that he did not have an ACL tear prior to service, and that during service, his knee did not begin to bother him until after considerable marching while carrying a heavy pack.   

A temporary flare-up or recurrence of symptoms during service, of a preservice condition, does not establish an increase in disability as required for a finding of service aggravation.  Rather, aggravation requires an increase in the level of the underlying condition.  Davis v. Principi, 276 F.3d 1341 (Fed.Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  
 
In this case, the service treatment records indicate that the Veteran initially sought treatment 8 days after his entrance onto active duty.  His training was terminated after his evaluation on March 7, 2008.  In service, he specifically stated that he had not sustained any injury in service.  Currently, he indicates that his knee was aggravated by the cumulative effect of the training activities, in particular, marching with a full pack.  The VA examiner concluded, in June 2011, that under the circumstances, it was unlikely that the knee disability progressed beyond normal progression in service.  Although the Veteran underwent right ACL repair, this was in 2011, three years after his separation from service, and he declined to provide (or authorize the release of) the records pertaining to this surgery.  He did not provide any history concerning his condition during the intervening time.  The Veteran's own statements refer to his before and in-service symptoms, and do not address the symptoms subsequent to service.  In sum, there is in-service evidence that the pre-existing knee injury was symptomatic in service, but there is no evidence that there was a permanent increase in the level of the pre-existing knee disability during service, let alone that such increase would be beyond natural progress.  Rather, it was the determination of the VA examiner that there was nothing other than natural progress.  When read in context, the medical opinion clearly and unmistakably established that there had been no aggravation.  To the extent that a relative reported that there was nothing wrong with the knee prior to service, such statement is inconsistent with the more probative evidence, to include statements of the veteran.  The relative's statement is not credible.   To the extent that the Veteran reports that there was aggravation based upon his duties, we find that the in-service and VA opinions are better reasoned, more probative and more credible.  Accordingly, the Board finds that it is clearly and unmistakably shown that the Veteran's right knee disability underwent no increase in severity during service, beyond natural progression.  


ORDER

Service connection for a right knee disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


